 

Exhibit 10.1

 

Great Basin Scientific, Inc.
420 E. South Temple, Suite 520

Salt Lake City, Utah 84111

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Great Basin
Scientific, Inc., a Delaware corporation (the “Company”), as follows:

 

1.          This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.          The Company has authorized the sale and issuance to certain
investors of up to an aggregate of (1) ______ Class A Units (the “Class A
Units”) consisting of (i) ____ authorized but unissued shares of common stock,
par value $0.0001 per share (the “Common Stock”), of the Company (the “Shares”)
and (ii) _____ Series J Warrants (the “Warrants”) to purchase an aggregate of up
to ______ authorized but unissued shares of Common Stock (the “Warrant Shares”
which term shall include the shares of Common Stock issued and issuable upon
exercise of the Pre-Funded Warrants (as defined below)) and (2) ______ Class B
Units (the “Class B Units”) consisting of (i) ____ Series K Pre-Funded Warrants
(the “Pre-Funded Warrants”) to purchase an aggregate of up to _______ authorized
but unissued shares of Common Stock and (ii) ______ Warrants to purchase an
aggregate of up to _______ authorized but unissued shares of Common Stock. Each
Class A Unit will consist of one Share and one Warrant to purchase two and
one-half (2.5) Warrant Shares and each Class B Unit will consist of one
Pre-Funded Warrant to purchase one (1) Warrant Share and one Warrant to purchase
two and one-half (2.5) Warrant Shares. The Class A Units and the Class B Units
are, collectively, the “Units.” The Units, the Shares, the Warrants, the
Pre-Funded Warrants and the Warrant Shares are collectively referred to as the
“Securities.” The purchase price per Class A Unit shall be $____ (the “Class A
Unit Purchase Price”) and the purchase price per Class B Unit shall be $____.
The Units will not be separately issued or certificated and the Securities shall
be immediately separable and transferable upon issuance. The form of the
Warrants is attached hereto as Exhibit B and the form of the Pre-Funded Warrants
is attached hereto as Exhibit C.

 

3.          The offering and sale of the Securities (the “Offering”) are being
made pursuant to (1) an effective Registration Statement on Form S-1, File No.
333-216045 (including any additional registration statement filed with respect
thereto pursuant to Rule 462(b) under the Securities Act (as defined below) the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Prospectus”) and (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company.

 

 

 

 

4.          The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor the
Securities set forth below for the aggregate Purchase Price set forth below. The
Securities shall be purchased pursuant to the Terms and Conditions for Purchase
of Securities attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by the placement agent (the “Placement
Agent”) named in the Prospectus and that there is no minimum offering amount.

 

5.          The manner of settlement of the Securities purchased by the Investor
shall be determined by such Investor as follows (check one):

 

a.           The Shares shall be settled as follows:

 

¨

A.           Delivery by crediting the account of the Investor’s prime broker
(as specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
the Company’s transfer agent (the “Transfer Agent”), at the Company’s direction.
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

(I)DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 



(II)REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

To be separately provided to the Investor

 

—OR—

 

¨

B.           Delivery versus payment (“DVP”) through DTC (i.e., on the Closing
Date, the Company shall issue such Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent directly to the
account(s) at Roth Capital Partners, LLC (“Roth”) identified by the Investor;
upon receipt of such Shares, Roth shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Roth by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

 

(III)NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

 

 



 

(IV)CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SECURITIES MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

 

b.The Pre-Funded Warrants shall be delivered to the Investor by mail, duly
executed and registered in such names and sent to such address as specified by
the Investor below and the Investor’s Purchase Price for the Pre-Funded Warrants
shall be made, at the election of the Investor, (i) by Roth by wire transfer to
the Company along with the payment by Roth for such Investor’s Shares pursuant
to Section 5(a)(B) herein or (ii) by the Investor by wire transfer to the
Company, no later than one (1) Business Day afte the execution of this Agreement
by the Investor and the Company, to the following account: to be separately
provided by the Investor.

 

6.          The executed Warrants shall be delivered to the Investor by mail,
registered in such names and sent to such address as specified by the Investor
below.

 

7.          The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company
and (b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or an Associated Person (as such term is defined under the FINRA’s
NASD Membership and Registration Rules Section 1011) as of the Closing.
Exceptions:

_________________________________________________________________________

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.          The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Prospectus, dated June ____, 2017, which is a part of
the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including a free writing prospectus and oral communications.

 

 

 

 

9.          No offer by the Investor to buy Securities will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.

 

10.         The Company acknowledges and agrees that, with respect to any
Notice(s) of Exercise (as defined in the Pre-Funded Warrant) delivered by an
Investor on or prior to 12:00 p.m. (New York City time) on the Initial Exercise
Date (as defined in the Pre-Funded Warrant), which Notice(s) of Exercise may be
delivered at any time after the time of execution of this Agreement, the Company
agrees to deliver the Warrant Shares (as defined in the Pre-Funded Warrant)
subject to such notice(s) by 4:00 p.m. (New York City time) to the Investor on
the Initial Exercise Date.

 

11.         The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof are the material pricing terms of the Offering.

 

 

 

 



Number of Class A Units: _________________________

Number of Class B Units: _________________________

Purchase Price for Class A Units: $__________________

Purchase Price for Class B Units: $__________________

Aggregate Purchase Price: $___________________________



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  Dated as of:  June ____, 2017           INVESTOR         By:     Print Name:  
  Title:     Address:        

 

Agreed and Accepted   this ___ day of June, 2017:       GREAT BASIN SCIENTIFIC,
INC.         By:       Title:  

 

 

 

 

annex I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.                  Authorization and Sale of the Securities. Subject to the
terms and conditions of this Agreement, the Company has authorized the sale of
the Securities.

 

2.                  Agreement to Sell and Purchase the Securities; Placement
Agent.

 

2.1    At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Securities set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2    The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3    The Company proposes to enter into the Leak-Out Agreement, in the form of
Exhibit D hereto (the “Leak-Out Agreements”), with each Investor.

 

2.4    Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent” or “Roth”) a fee (the “Placement Fee”) and
to reimburse the Placement Agent for certain expenses in respect of the sale of
the Securities to the Investor.

 

2.5    The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

3.                  Closings and Delivery of the Securities and Funds.

 

3.1     Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) if applicable, the Company shall cause the Company’s
transfer agent (“Transfer Agent”), to deliver to the Investor the number of
Shares included in the Class A Units set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor, a
Pre-Funded Warrant for the number of Warrant Shares included in the Class B
Units set forth on the Signature Page, (c) the Company shall cause to be
delivered to the Investor, a Warrant for the number of Warrant Shares included
in the Units set forth on the Signature Page, and (d) the aggregate purchase
price for the Securities being purchased by the Investor will be delivered by or
on behalf of the Investor to the Company.

 

 

 

 

3.2    Conditions to the Obligations of the Parties.

 

3.3  (a)      Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Securities to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page, (ii) the receipt by the Company of
the Investor’s Leak-Out Agreement, substantially in the form of Exhibit D
attached hereto, duly executed by the Investor, and (iii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

 

3.4  (b)      Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement and the receipt
of the Investor’s Leak-Out Agreement, substantially in the form of Exhibit D
attached hereto, duly executed by the Company, and to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Securities that they have agreed to purchase from the Company. The
Investor understands and agrees that, in the event that the Placement Agent in
its sole discretion determines that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by such Placement Agreement, then the
Placement Agent may, but shall not be obligated to, terminate such Agreement,
which shall have the effect of terminating this Subscription Agreement pursuant
to Section 14 below.

 

4.                  Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1     The Investor (a) is an entity that qualifies for an exemption from the
requirements of the Company to qualify or register the offer and sale of the
Securities to the Investor under any applicable state “blue-sky” or securities
laws in the jurisdiction in which the Investor is deemed to reside, (b) is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in securities presenting an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and investments in comparable
companies, (c) has answered all questions on the Signature Page and the Investor
Questionnaire and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the Closing Date and (d) in connection with
its decision to purchase the Securities set forth on the Signature Page, has
received and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.

 

 

 

 

4.2    (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Registration
Statement, Prospectus or any free writing prospectus.

 

4.3    (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4    The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units. The Investor also understands that there is no established
public trading market for the Pre-Funded Warrants or the Warrants, and that the
Company does not expect such a market to develop. In addition, the Company does
not intend to apply for listing of the Pre-Funded Warrants or the Warrants on
any securities exchange. The Investor understands that without an active trading
market, the liquidity of the Pre-Funded Warrants or the Warrants will be
limited.

 

4.5    The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

 

 

 

4.6    Since the time at which the Placement Agent first provided the material
pricing terms of the Offering, the Investor has not disclosed any material
pricing information regarding the Offering to any third parties (other than its
legal, accounting and other advisors) and has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities). The Investor
covenants that it will not engage in any purchases or sales of the securities of
the Company (including Short Sales) from the time the Investor received material
pricing information regarding the offering until the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

4.7    The Investor has been afforded, (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the Offering and the merits
and risks of investing in the Securities; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. The Investor acknowledges and agrees that neither Roth nor any
affiliate of Roth has provided such Investor with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired. Neither Roth nor any of its affiliates has made or makes any
representation as to the Company or the quality of the Securities and Roth and
any of its affiliate may have acquired non-public information with respect to
the Company which such Investor agrees need not be provided to it. In connection
with the issuance of the Securities to such Investor, neither Roth nor any of
its affiliates has acted as a financial advisor or fiduciary to such Investor.

 

5.                  Survival of Representations, Warranties and Agreements;
Third Party Beneficiary. Notwithstanding any investigation made by any party to
this Agreement or by the Placement Agent, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor until the expiration of the
applicable statute of limitations. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

 

6.                  Notices. All notices, requests, consents and other
communications hereunder will be in writing, will be delivered (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed, and (iv) if delivered by email
attachment or facsimile number, upon the date of transmission, and will be
delivered and addressed as follows:

 

 

 

 

(a)          if to the Company, to:

Great Basin Scientific, Inc.
420 E. South Temple, Suite 520
Salt Lake City, Utah 84111
Attention: Chief Financial Officer
Facsimile: (801) 990-1051

E-mail: jrona@gbscience.com

with a copy (which shall not constitute notice) to:

Mitchell Silberberg & Knupp LLP

 

11377 W. Olympic Blvd.

 

Los Angeles, California 90064

 

Attention: Kevin Friedmann

 

Fax: (310) 312-3100

 

E-mail: kxf@msk.com

 

(b)      if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

7.                  Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and Investors
which purchased at least 50.1% in interest of the Securities based on the
initial aggregate Purchase Price hereunder and such modification or amendment
shall be binding on all holders of the Securities.

 

8.                  Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Agreement.

 

9.                  Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

10.                Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

 

 

 

11.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus (or the filing by the Company of an electronic version thereof
with the Commission).

 

12.                Confirmation of Sale. The Investor acknowledges and agrees
that such Investor’s receipt of the Company’s signed counterpart to this
Agreement, together with the Prospectus (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Securities to such Investor.

 

13.                Press Release; Disclosure. The Company and the Investor agree
that the Company shall (a) prior to the opening of the financial markets in New
York City on June ____, 2017 issue a press release announcing the Offering and
disclosing all material information, including, without limitation, the material
terms, regarding the Offering, not previously disclosed, permitted under
existing SEC rules applicable to press releases, and (b) as promptly as
practicable on June ____, 2017 file a current report on Form 8-K with the
Securities and Exchange Commission. From and after the issuance of such press
release, the Company represents to the Investor that it shall have publicly
disclosed all material, non-public information delivered to the Investor by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
agents, employees or affiliates on the one hand, and the Investor or any of
their affiliates on the other hand, shall terminate. Except with respect to the
material terms and conditions of the transactions contemplated by this
Agreement, which shall be disclosed pursuant to the press release required
above, the Company covenants and agrees that neither it, nor any other person
acting on its behalf will provide Investor or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto the Investor shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential. To the extent that the Company delivers any
material, non-public information to an Investor without the Investor’s consent,
the Company hereby covenants and agrees that the Investor shall not have any
duty of confidentiality to the Company, any of its subsidiaries, or any of their
respective officers, directors, agents, employees or affiliates, or a duty to
the Company, any of its subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Investor shall remain
subject to applicable law. To the extent that any notice provided pursuant to
this Agreement, the Pre-Funded Warrant or the Warrant constitutes, or contains,
material, non-public information regarding the Company or any subsidiaries, the
Company shall simultaneously file such notice with the SEC pursuant to a Current
Report on Form 8-K. The Company understands and confirms that the Investor shall
be relying on the provisions of this Section 13 in effecting transactions in
securities of the Company.

 

 

 

 

14.                Termination. In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

15.                Representations and Warranties of the Company. The Company
acknowledges and agrees that the Investor is the third party beneficiary of the
representations and warranties of the Company in Section 3 of the Placement
Agreement.

 

16.                Equal Treatment of Purchasers. No consideration (including
any modification of any subscription agreement executed pursuant to the Offering
or any Pre-Funded Warrants or Warrants issued pursuant to the Offering (each a
“Transaction Document”)) shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to the each investor party to the
Offering pursuant to this Agreement or other Subscription Agreements, including
the Investor. For clarification purposes, this provision constitutes a separate
right granted to the Investor by the Company and negotiated separately by the
Investor, and is intended for the Company to treat the investors party to the
Offering as a class and shall not in any way be construed as any of the
investors party to the Offering acting in concert or as a group with respect to
the purchase, disposition or voting of Securities or otherwise.

 

17.                Lock-Up. The Company shall not, from the date hereof until
the earlier of (i) five Trading Days following the Announcement Date or (ii)
sixty (60) days from the date hereof (the “Lock-Up Period”), without the prior
written consent of the Required Investors, directly or indirectly offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, other than an Exempt Issuance (as defined in the
Placement Agreement). The Company also agrees that during the Lock-Up Period,
the Company will not file any registration statement, preliminary prospectus or
prospectus, or any amendment or supplement thereto, under the Securities Act for
any such transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to Incentive Plans (as
defined in the Placement Agreement). The provisions of this Section 17 may be
amended or waived only in a writing signed by investors which Investors which
purchased at least 50.1% in interest of the Securities based on the initial
aggregate Purchase Price hereunder (the “Required Investors”). For purposes
herein, “Announcement Date” means the date on which the Company publicly
discloses on a Current Report on Form 8-K that the Company’s 510(k) application
for the Company’s Stool Bacterial Pathogens Panel has been approved by the
United States Food and Drug Administration and “Trading Day” means a day on
which the New York Stock Exchange is open for trading.

 

******************

 

 

 

 

EXHIBIT A

GREAT BASIN SCIENTIFIC, INC.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.   The exact name that your Securities are to be registered in. You may use a
nominee name if appropriate:               2.   The relationship between the
Investor and the registered holder listed in response to item 1 above:          
    3.   The mailing address of the registered holder listed in response to item
1 above:               4.   The Social Security Number or Tax Identification
Number of the registered holder listed in the response to item 1 above:        
      5.   Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained):               6.   DTC
Participant Number:               7.   Name of Account at DTC Participant being
credited with the Shares:               8.   Account Number at DTC Participant
being credited with the Shares:    

 

 

 

 

EXHIBIT B

FORM OF SERIES J WARRANT

 

 

 

 

EXHIBIT C

FORM OF SERIES K PRE-FUNDED WARRANT

 

 

 

 

EXHIBIT D

FORM OF LEAK-OUT AGREEMENT

 

 

